Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the application filed May 31, 2019.

3.	The Information Disclosure Statements filed May 31, 2019 and November 7, 2019 have been considered.

4.	Claims 1-36 have been examined and are pending with this action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   
The language of claim 1 raises a question as to whether the claim is directed merely to an abstract idea that is not tied to a technological art, environment or machine which would result in a practical application producing a concrete, useful, and tangible result to form the basis of statutory subject matter under 35 U.S.C. 101.
The applicant(s) claim “tangible processor-readable storage media” but does not define within the body of the claim the hardware in which the invention runs. Thus, absent recitation of 
The examiner encourages applicant to define within the claims the embodied features and limitations on a “non-transitory computer-readable medium”, a “computer recording medium”, or a “computer-readable device”, such as hard drives, disks, and other hardware elements.  An example of a proper format would be “a non-transitory computer-readable storage medium”; “a computer recording storage medium”, or “a computer-readable storage device”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-10, 12-22, 24-34, and 36 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ralhan (US 2019/0354809).

INDEPENDENT:
claim 1, Ralhan teaches one or more tangible processor-readable storage media embodied with instructions for executing (see Ralhan, [0038]: “A machine-readable storage medium or computer-readable storage medium may include a non-transitory medium in which data can be stored and that does not include carrier waves and/or transitory electronic signals”) on one or more hardware processors and circuits of a computing device a hardware processor-implemented process for providing machine learning at edge computing devices based on distributed feedback received from the edge computing devices, the hardware processor-implemented process comprising: 
receiving, via one or more communications networks from a machine learning model manager, a trained instance of a machine learning model at one or more of the edge computing devices (see Ralhan, [0077]: “The trained machine-learning model can analyze the new data and provide a result that includes a classification of the new data into a particular class, a clustering of the new data into a particular group, a prediction based on the new data, or any combination of these”; and [0121]: “Deployment instance 1136 may discover models and deploy prediction instances 1138”); 
generating feedback data including labeled observations by the execution of the trained instance of the machine learning model at the one or more of the edge computing devices on unlabeled observations captured by the one or more of the edge computing devices (see Ralhan, [0049]: “The network devices may detect and record data related to the environment that it monitors and transmit that data to computing environment 214”; and [0052]: “Network device sensors may also perform processing on data it collects before transmitting the data to the computing environment 214, or before deciding whether to transmit data to the computing environment 214. For example, network devices may determine whether data collected meets certain rules, for example by comparing data or values computed from the data and comparing that data to one or more thresholds. The network device may use this data and/or comparisons to determine if the data should be transmitted to the computing environment 214 for further use or processing”); 
transmitting, via the one or more communications networks, the feedback data from the one or more of the edge computing devices to a machine learning model manager (see Ralhan, [0036]: “network devices may provide a large amount of data, either all at once or streaming over a period of time to the computing environment 114 via networks 108… Some of these devices may be referred to as edge devices and may involve edge computing circuitry”; and [0083]: “the neural network 600 is a recurrent neural network. A recurrent neural network can include one or more feedback loops, allowing data to propagate in both forward and backward through the neural network 600. This can allow for information to persist within the recurrent neural network. For example, a recurrent neural network can determine an output based at least partially on information that the recurrent neural network has seen before, giving the recurrent neural network the ability to use previous input to inform the output”); 
receiving, via the one or more communications networks from the machine learning model manager, a re-trained instance of the machine learning model at the one or more of the edge computing devices, the re-trained instance of the machine learning model being generated from the trained instance using the collected feedback data (see Ralhan, [0121]: “Deployment instance 1136 may discover models and deploy prediction instances 1138. In various embodiments, prediction instances 1138 may provide cognitive capabilities (for instance, AI, ML, and/or the like). Model retraining may be triggered after new data has arrived (for example, in a continuous loop)”; and [0137]: “The model may be validated according to various embodiments. The model meta may be updated and a new version of the model meta may be inserted into the model version topic. At block 1418, logic flow 1400 may deploy the model. For example, all model versions in the model version topic may be listed. The selected model for deployment may be downloaded and the model deployed. The model meta may be updated and a new version of the model meta may be inserted into the model version topic”); and 
(see Ralhan, [0121]: “Deployment instance 1136 may discover models and deploy prediction instances 1138. In various embodiments, prediction instances 1138 may provide cognitive capabilities (for instance, AI, ML, and/or the like). Model retraining may be triggered after new data has arrived (for example, in a continuous loop)”; and [0132]: “Logic flow 1400 may be representative of some or all of the operations executed by one or more embodiments described herein, such as computing device 701. In some embodiments, logic flow 1400 may be representative of some or all of the operations of a computational model process”).

As per claim 13, Ralhan teaches a method of providing machine learning at edge computing devices based on distributed feedback received from the edge computing devices, the method comprising: 
receiving, via one or more communications networks from a machine learning model manager, a trained instance of a machine learning model at one or more of the edge computing devices (see Ralhan, [0077]: “The trained machine-learning model can analyze the new data and provide a result that includes a classification of the new data into a particular class, a clustering of the new data into a particular group, a prediction based on the new data, or any combination of these”; and [0121]: “Deployment instance 1136 may discover models and deploy prediction instances 1138”); 
generating feedback data including labeled observations by the execution of the trained instance of the machine learning model at the one or more of the edge computing devices on unlabeled observations captured by the one or more of the edge computing devices (see Ralhan, [0049]: “The network devices may detect and record data related to the environment that it monitors and transmit that data to computing environment 214”; and [0052]: “Network device sensors may also perform processing on data it collects before transmitting the data to the computing environment 214, or before deciding whether to transmit data to the computing environment 214. For example, network devices may determine whether data collected meets certain rules, for example by comparing data or values computed from the data and comparing that data to one or more thresholds. The network device may use this data and/or comparisons to determine if the data should be transmitted to the computing environment 214 for further use or processing”); 
transmitting, via the one or more communications networks, the feedback data from the one or more of the edge computing devices to a machine learning model manager (see Ralhan, [0036]: “network devices may provide a large amount of data, either all at once or streaming over a period of time to the computing environment 114 via networks 108… Some of these devices may be referred to as edge devices and may involve edge computing circuitry”; and [0083]: “the neural network 600 is a recurrent neural network. A recurrent neural network can include one or more feedback loops, allowing data to propagate in both forward and backward through the neural network 600. This can allow for information to persist within the recurrent neural network. For example, a recurrent neural network can determine an output based at least partially on information that the recurrent neural network has seen before, giving the recurrent neural network the ability to use previous input to inform the output”); 
receiving, via the one or more communications networks from the machine learning model manager, a re-trained instance of the machine learning model at the one or more of the edge computing devices, the re-trained instance of the machine learning model being generated from the trained instance using the collected feedback data (see Ralhan, [0121]: “Deployment instance 1136 may discover models and deploy prediction instances 1138. In various embodiments, prediction instances 1138 may provide cognitive capabilities (for instance, AI, ML, and/or the like). Model retraining may be triggered after new data has arrived (for example, in a continuous loop)”; and [0137]: “The model may be validated according to various embodiments. The model meta may be updated and a new version of the model meta may be inserted into the model version topic. At block 1418, logic flow 1400 may deploy the model. For example, all model versions in the model version topic may be listed. The selected model for deployment may be downloaded and the model deployed. The model meta may be updated and a new version of the model meta may be inserted into the model version topic”); and 
executing the re-trained instance of the machine learning model at the one or more of the edge computing devices (see Ralhan, [0121]: “Deployment instance 1136 may discover models and deploy prediction instances 1138. In various embodiments, prediction instances 1138 may provide cognitive capabilities (for instance, AI, ML, and/or the like). Model retraining may be triggered after new data has arrived (for example, in a continuous loop)”; and [0132]: “Logic flow 1400 may be representative of some or all of the operations executed by one or more embodiments described herein, such as computing device 701. In some embodiments, logic flow 1400 may be representative of some or all of the operations of a computational model process”).

As per claim 25, Ralhan teaches an edge computing device for executing machine learning based on distributed feedback received from a plurality of edge computing devices (see Ralhan, [0036]: “network devices may provide a large amount of data, either all at once or streaming over a period of time to the computing environment 114 via networks 108… Some of these devices may be referred to as edge devices and may involve edge computing circuitry”), the edge computing device comprising: 
a communications interface configured to receive, via one or more communications networks from a machine learning model manager, a trained instance of a machine learning model at the edge computing device (see Ralhan, [0035]: “Network devices 102 may include client devices that are capable of communicating with computing environment 114”; [0121]: “Deployment instance 1136 may discover models and deploy prediction instances 1138. In various embodiments, prediction instances 1138 may provide cognitive capabilities (for instance, AI, ML, and/or the like). Model retraining may be triggered after new data has arrived (for example, in a continuous loop)”; and [0132]: “Logic flow 1400 may be representative of some or all of the operations executed by one or more embodiments described herein, such as computing device 701. In some embodiments, logic flow 1400 may be representative of some or all of the operations of a computational model process”); 
a machine learning engine coupled to the communications interface and configured to generate feedback data including labeled observations by the execution of the trained instance of the machine learning model at the edge computing device on unlabeled observations captured by the edge computing device (see Ralhan, [0049]: “The network devices may detect and record data related to the environment that it monitors and transmit that data to computing environment 214”; and [0052]: “Network device sensors may also perform processing on data it collects before transmitting the data to the computing environment 214, or before deciding whether to transmit data to the computing environment 214. For example, network devices may determine whether data collected meets certain rules, for example by comparing data or values computed from the data and comparing that data to one or more thresholds. The network device may use this data and/or comparisons to determine if the data should be transmitted to the computing environment 214 for further use or processing”), 
wherein the communications interface is further configured to transmit, via the one or more communications networks, the feedback data from the edge computing device to a machine learning model manager and to receive, via the one or more communications networks from the machine learning model manager, a re-trained instance of the machine learning model at the edge computing device, the re-trained instance of the machine learning model being generated from the trained instance using the collected feedback data, the machine learning engine being further configured to execute the re-trained instance of the machine learning model at the edge computing device (see Ralhan, [0121]: “Deployment instance 1136 may discover models and deploy prediction instances 1138. In various embodiments, prediction instances 1138 may provide cognitive capabilities (for instance, AI, ML, and/or the like). Model retraining may be triggered after new data has arrived (for example, in a continuous loop)”; and [0137]: “The model may be validated according to various embodiments. The model meta may be updated and a new version of the model meta may be inserted into the model version topic. At block 1418, logic flow 1400 may deploy the model. For example, all model versions in the model version topic may be listed. The selected model for deployment may be downloaded and the model deployed. The model meta may be updated and a new version of the model meta may be inserted into the model version topic”).

DEPENDENT:
As per claim 2, 14, and 26, which respectively depend on claims 1, 13, and 25, Ralhan further teaches wherein the feedback data further includes performance scores describing accuracy of labeled observations generated by the trained instance of the machine learning model executed at the one or more of the edge computing devices (see Ralhan, [0027]: “some embodiments may provide a computational model process operative to score and/or compare model performance using various categories of metrics for model evaluation (for example, industrial metrics, user-defined metrics, and/or the like)”; [0074]: “he outputs from the machine-learning model can be compared to the desired outputs. If the outputs from the machine-learning model closely correspond with the desired outputs, the machine-learning model may have a high degree of accuracy”; and [0111]: “user metrics 948 may be associated with whether a model working better for a user's particular documents, environment, and/or the like. Accordingly, models evaluated using user metrics 948 may provide more precise evaluations for a specific user, class of information (or documents), business case (or business control), and/or the like”).
As per claim 3, 15, and 27, which respectively depend on claims 1, 13, and 25, Ralhan further teaches wherein the feedback data further includes confidence scores describing a level (see Ralhan, [0111]: “Accordingly, models evaluated using user metrics 948 may provide more precise evaluations for a specific user, class of information (or documents), business case (or business control), and/or the like”; and [0112]: “The determination of performance of challenger and champion models may be based on various criteria, such as time, accuracy, resource requirements, combinations thereof, and/or the like”).
As per claim 4, 16, and 28, which respectively depend on claims 1, 13, and 25, Ralhan further teaches wherein the hardware processor-implemented process further comprises: capturing the unlabeled observations at the one or more of the edge computing devices by one or more sensors communicatively coupled one or more of the edge computing devices (see Ralhan, [0036]: “Network devices may also include sensors that monitor their environment or other devices to collect data regarding that environment or those devices, and such network devices may provide data they collect over time”; and [0041]: “The data may have been obtained or collected from one or more sensors, as inputs from a control database, or may have been received as inputs from an external system or device”).
As per claim 5, 17, and 29, which respectively depend on claims 1, 13, and 25, Ralhan further teaches wherein the hardware processor-implemented process further comprises: creating, at the edge computing device, an input specification for a machine learning model based on a set of available capture interfaces (see Ralhan, [0041]: “The data may have been obtained or collected from one or more sensors, as inputs from a control database, or may have been received as inputs from an external system or device”).
As per claim 6, 18, and 30, which respectively depend on claims 1, 13, and 25, Ralhan further teaches wherein the hardware processor-implemented process further comprises: deriving one or more of the unlabeled observations from raw data captured by the one or more of the edge computing devices according to an input specification describing the derivation of (see Ralhan, [0038]: “network-attached data stores 110 may hold unstructured (e.g., raw) data, such as manufacturing data (e.g., a database containing records identifying products being manufactured with parameter data for each product, such as colors and models) or product sales databases (e.g., a database containing individual data records identifying details of individual product sales)”).
As per claim 7, 19, and 34, which respectively depend on claims 6, 18, and 25, Ralhan further teaches wherein the hardware processor-implemented process further comprises: receiving, from machine learning model manager via the one or more communications networks, the input specification for the machine learning model at the one or more of the edge computing devices (see Ralhan, [0041]: “The data may have been obtained or collected from one or more sensors, as inputs from a control database, or may have been received as inputs from an external system or device”).
As per claim 8, 20, and 31, which respectively depend on claims 6, 18, and 30, Ralhan further teaches wherein the hardware processor-implemented process further comprises: adjusting, at the edge computing device, the input specification for a machine learning model based on a set of available capture interface (see Ralhan, [0077]: “The trained machine-learning model can analyze the new data and provide a result that includes a classification of the new data into a particular class, a clustering of the new data into a particular group, a prediction based on the new data, or any combination of these”; and [0137]: “The model meta may be updated and a new version of the model meta may be inserted into the model version topic. At block 1418, logic flow 1400 may deploy the model. For example, all model versions in the model version topic may be listed. The selected model for deployment may be downloaded and the model deployed. The model meta may be updated and a new version of the model meta may be inserted into the model version topic”).
As per claim 9, 21, and 32, which respectively depend on claims 6, 18, and 30, Ralhan further teaches wherein the hardware processor-implemented process further comprises: (see Ralhan, Abstract: “generate a candidate computational model for a model function based on an objective and function data, and provide the candidate computational model to a model assessment process to perform a champion-challenger process based on performance metrics, industrial metrics, and user metrics”; [0027]: “some embodiments may provide a computational model process operative to score and/or compare model performance using various categories of metrics for model evaluation (for example, industrial metrics, user-defined metrics, and/or the like)”; and [0111]: “user metrics 948 may be associated with whether a model working better for a user's particular documents, environment, and/or the like. Accordingly, models evaluated using user metrics 948 may provide more precise evaluations for a specific user, class of information (or documents), business case (or business control), and/or the like”).).
As per claim 10, 22, and 33, which respectively depend on claims 1, 13, and 25, Ralhan further teaches wherein the hardware processor-implemented process further comprises: transmitting, from the edge computing device to the machine learning model manager via the one or more communications networks, an input specification for the machine learning model (see Ralhan, [0041]: “The data may have been obtained or collected from one or more sensors, as inputs from a control database, or may have been received as inputs from an external system or device”).
As per claim 12, 24, and 36, which respectively depend on claims 1, 13, and 25, Ralhan further teaches wherein the transmitting operation comprises: transmitting the feedback data, wherein the feedback data is allocated into different audience segments of the one or more of the edge computing devices and/or a plurality of users (see Ralhan, [0069]: “Such mathematical models, which can be referred to as machine-learning models, can classify input data among two or more classes; cluster input data among two or more groups; predict a result based on input data; identify patterns or trends in input data; identify a distribution of input data in a space; or any combination of these”). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 11, 23, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ralhan (US 2019/0354809) in view of Chennikara et al. (US 2005/0195774).
As per claim 11, 23, and 35, which respectively depend on claims 1, 13, and 25, although Ralhan further teaches wherein the one or more of the edge computing devices and/or a plurality of users are segmented into different audiences (see Ralhan, [0069]: “Such mathematical models, which can be referred to as machine-learning models, can classify input data among two or more classes; cluster input data among two or more groups; predict a result based on input data; identify patterns or trends in input data; identify a distribution of input data in a space; or any combination of these”), Ralhan does not explicitly teach segmenting using a multicast transmission scheme.
(see Chennikara, [0025]: “in order to manage multiple groups for multicast services, the present invention uses the Source Specific Multicast scheme which identifies a multicast group by both the source IP address and the IP multicast address”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Ralhan in view of Chennikara by implementing segmenting using a multicast transmission scheme.  One would be motivated to do so because Ralhan teaches is paragraph [0077], “the new data can be provided as input to the trained machine-learning model. The trained machine-learning model can analyze the new data and provide a result that includes a classification of the new data into a particular class, a clustering of the new data into a particular group, a prediction based on the new data, or any combination of these”, emphasis added).


Conclusion
8.	For the reasons above, claims 1-36 have been rejected and remain pending.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
April 14, 2021